EXHIBIT 16.1 Larry O’Donnell, CPA, PC January 12, 2011 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE: Medical Makeover Corporation of America File No. 0-30621 We have read thestatementsthat Medical Makeover Corporation of America, included under Item 4 of the Form 8-K report expected to be filed on January 13, 2011 regarding the recent change of auditors.We agree with such statements maderegardingourfirm.We have no basis to agree ordisagreewithother statements made under Item 4. Very truly yours, /s/Larry O’Donnell, CPA, PC Larry O’Donnell, CPA, PC
